[Cite as State v. Snell, 2022-Ohio-3755.]


                                         COURT OF APPEALS
                                       LICKING COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                       JUDGES:
                                                    Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                          Hon. John W. Wise, J.
                                                    Hon. Patricia A. Delaney, J.
-vs-
                                                    Case No. 2022 CA 00001
DOMINIK SNELL

        Defendant-Appellant                         OPINION




CHARACTER OF PROCEEDING:                         Criminal Appeal from the Court of Common
                                                 Pleas, Case No. 2020 CR 00355


JUDGMENT:                                        Affirmed


DATE OF JUDGMENT ENTRY:                          October 20, 2022



APPEARANCES:

For Plaintiff-Appellee                           For Defendant-Appellant

ROBERT N. ABDALLA                                BRIAN A. SMITH
ASSISTANT PROSECUTOR                             BRIAN A. SMITH LAW FIRM LLC
20 South Second Street                           123 South Miller Road, Suite 250
Newark, Ohio 43055                               Fairlawn, Ohio 44333
Licking County, Case No. 2022 CA 00001                                                   2


Wise, J.

       {¶1}   Appellant Dominik Snell appeals the judgment of the Licking County Court

of Common Pleas denying the motion to suppress evidence. Appellee is State of Ohio.

The relevant facts leading to this appeal are as follows.

                          STATEMENT OF THE FACTS AND CASE

       {¶2}   On July 23, 2020, Appellee was indicted on one count of Aggravated

Possession of a Controlled Substance in violation of R.C. §2925.11(A)(C)(1) and one

count of Possessing a Defaced Firearm in violation of R.C. §2923.201(A)(2).

       {¶3}   On August 11, 2020, Appellant entered a plea of not guilty to both charges.

       {¶4}   On September 8, 2020, Appellant filed a Motion to Suppress, arguing the

traffic stop violated Appellant’s Constitutional protections and that law enforcement

impermissibly extended the traffic stop.

       {¶5}   On September 18, 2020, Appellee filed a Memorandum in Opposition of

Defendant’s Motion to Suppress.

       {¶6}   On September 29, 2020, Appellant filed a Response to State’s

Memorandum in Opposition of Defendant’s Motion to Suppress.

       {¶7}   On October 19, 2020, the trial court held a hearing on Appellant’s Motion to

Suppress granting Appellant’s Motion to Suppress.

       {¶8}   The State subsequently appealed the trial court’s decision granting the

Motion to Suppress.

       {¶9}   On February 19, 2021, this Court reversed the trial court’s decision to grant

Appellant’s Motion to Suppress, remanding the case back to the trial court.

       {¶10} On April 7, 2021, Appellant filed a Renewed Motion to Suppress.
Licking County, Case No. 2022 CA 00001                                                       3


       {¶11} On May 11, 2021, Appellee filed a Response to Appellant’s Renewed

Motion to Suppress.

       {¶12} On May 14, 2021, the trial court held a hearing on Appellant’s Renewed

Motion to Suppress.

       {¶13} At the hearing, Officer Burris testified that on July 15, 2020, while working

in his capacity as a police officer, he followed Appellant’s vehicle as it left a house which

was under surveillance for drug activity. While stopped at a traffic light, Appellant initiated

his turn signal and then turned right when the light changed to green.

       {¶14} Officer Burris initiated a traffic stop on Appellant for failing to signal a turn

at least 100 feet before an intersection.

       {¶15} Officers Burris and Carter approached the vehicle and asked for license,

registration, and proof of insurance. Appellant did not have his driver’s license, so Officer

Burris requested his Social Security number. Officer Burris requested permission to

search the vehicle; Appellant refused.

       {¶16} A canine unit then arrived at the scene. Officer Stephens ran Appellant’s

information through the computer to determine the identity of Appellant and if Appellant

had a valid driver’s license.

       {¶17} While Officer Stephens was checking Appellant’s information, Officer Burris

walked the canine around Appellant’s vehicle. Appellant’s information came back that

Appellant had a suspended license. At this point the canine alerted Officer Burris that

narcotics were present in the vehicle.

       {¶18} Officers then searched Appellant’s vehicle. Inside the vehicle officers

located a lock box containing a bag of methamphetamine and a loaded firearm.
Licking County, Case No. 2022 CA 00001                                               4


      {¶19} On June 14, 2021, the trial court denied Appellant’s Renewed Motion to

Suppress.

      {¶20} On December 8, 2021, Appellant entered a plea of no contest to the

indictment.

      {¶21} The trial court sentenced Appellant to four-to-six years in prison on Count

One and one hundred and eighty days in jail on Count Two to run concurrently.

                                ASSIGNMENT OF ERROR

      {¶22} Appellant filed a timely notice of appeal. He herein raises the following

Assignment of Error:

      {¶23} “I. BECAUSE THE TRIAL COURT’S FINDINGS OF FACT WERE NOT

SUPPORTED BY THE RECORD, THE TRIAL COURT INCORRECTLY APPLIED THE

LEGAL STANDARD IN APPELLANT’S CASE, AND THE TRIAL COURT IMPROPERLY

DECIDED THE ULTIMATE ISSUES TO BE DECIDED AS PART OF APPELLANT’S

RENEWED MOTION TO SUPPRESS. THE TRIAL COURT ERRED IN DENYING

APPELLANT’S RENEWED MOTION TO SUPPRESS, IN VIOLATION OF APPELLANT’S

RIGHT AGAINST UNREASONABLE SEARCHES AND SEIZURES AS GUARANTEED

BY THE FOURTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

CONSTITUTION AND ARTICLE I, SECTION 14 OF THE OHIO CONSTITUTION.”

                                             I.

      {¶24} In Appellant’s sole Assignment of Error, Appellant argues the trial court

erred in denying Appellant’s Renewed Motion to Suppress. We disagree.

      {¶25} The Fourth Amendment to the United States Constitution and Section 14,

Article I, Ohio Constitution, prohibit the government from conducting unreasonable
Licking County, Case No. 2022 CA 00001                                                       5


searches and seizures of persons or their property. See Terry v. Ohio (1968), 392 U.S.

1, 88 S.Ct. 1868, 20 L.Ed.2d 889; State v. Andrews, 57 Ohio St.3d 86, 87, 565 N.E.2d

1271 (1991).

       {¶26} Appellate review of a motion to suppress is a mixed question of law and

fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶8. During

a suppression hearing, the trial court assumes the role of trier of fact and, as such, is in

the best position to resolve questions of fact and to evaluate witness credibility. State v.

Brooks, 75 Ohio St.3d 148, 154, 1996-Ohio-134, 661 N.E.2d 1030. A reviewing court is

bound to accept the trial court’s findings of fact if they are supported by competent,

credible evidence. State v. Medcalf, 111 Ohio App.3d 142,145, 675 N.E.2d 1268 (4th

Dist.1996). Accepting these facts as true, the appellate court must independently

determine as a matter of law, without deference to the trial court’s conclusions, whether

the trial court’s decision meets the applicable legal standard. State v. Williams, 86 Ohio

App.3d 37, 41, 619 N.E.2d 1141 (4th Dist.1993), overruled on other grounds, State v.

Gunther, 4th Dist. Pickaway No. 04CA25, 2005-Ohio-3492, ¶16.

       {¶27} Three methods exist to challenge a trial court’s ruling on a motion to

suppress. First, appellant may challenge the trial court’s findings of facts. State v.

Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982). “A reviewing court is bound to

accept those findings of fact if supported by competent, credible evidence.” State v. Curry,

95 Ohio App.3d 93, 96, 641 N.E.2d 1172 (8th Dist.1994). Second, appellant may argue

the trial court failed to apply the appropriate test or correct law to the findings of fact. In

that case, the appellate court can reverse the trial court for committing an error of law.

Williams at 41. Third, appellant may argue the trial court incorrectly decided the ultimate
Licking County, Case No. 2022 CA 00001                                                        6


issue raised in the motion to suppress. When addressing the third type of challenge, an

appellate court must independently determine, without deference to the trial court’s

conclusion, whether the facts meet the appropriate legal standard in the given case

(Citation omitted). Curry at 96.

                               Impermissible Delay of Traffic Stop

         {¶28} First, Appellant argues the trial court erred as their findings of fact were

incorrect. Specifically, the trial court found Officer Burris asked Officer Stephens to check

the defendant’s information. Appellant alleges that the video shows no such check took

place.

         {¶29} The record shows that Officer Burris relayed Appellant’s information to

Officer Stephens. Officer Burris then inquired about the contents of the vehicle. Appellant

argues Officer Burris had not received a response back from officer Stephens yet so was

not allowed to ask any questions of Appellant. However, the test, as set forth in State v.

Robinette, 80 Ohio St.3d 234, 240, 685 N.E.2d 762, 767 (1997), is:

                When a police officer’s objective justification to continue detention of

         a person stopped for a traffic violation for the purpose of searching the

         person’s vehicle is not related to the purpose of the original stop, and when

         that continued detention is not based on any articulable facts giving rise to

         a suspicion of some illegal activity justifying an extension of the detention,

         the continued detention to conduct a search constitutes an illegal seizure.

         {¶30} An officer may briefly extend a traffic stop to inquire about the presence of

illegal drugs or weapons. Id. However, the officer must ascertain reasonably articulable

facts giving rise to a suspicion of criminal activity while inquiring to justify a more in-depth
Licking County, Case No. 2022 CA 00001                                                     7


investigation. Id. Therefore, “[t]he critical question, then, is not whether the dog sniff

occurs before or after the officer issues a ticket … but whether conducting the sniff

‘prolongs’ – i.e. adds time to- ‘the stop’” Rodriguez v. United States, 575 U.S. 348, 135

S.Ct. 1609, 191 L.Ed.2d 492 (2015).

       {¶31} In other words, a motorist may be detained beyond the time frame

necessary to conduct the stop for the purposes of the traffic violation when “additional

facts are encountered that give rise to a reasonable, articulable suspicion [of criminal

activity] beyond that which prompted the initial stop[.]” State v. Smith, 117 Ohio App.3d

278, 285, 690 N.E.2d 567 (1st Dist.1996) citing State v. Myers, 63 Ohio App.3d 765, 771,

580 N.E.2d 61 (2nd Dist.1990).

       {¶32} The United States Supreme Court held an officer may not prolong a traffic

stop to perform a drug sniff if the “overall duration of the stop remains reasonable in

relation to the duration of other stops involving similar circumstances.” Rodriguez at 1616.

However, reasonableness depends on what the police actually do and how they do it. Id.

       {¶33} In State v. Hall, 2nd Dist. Darke No. 2016-CA-13, 2017-Ohio-2682, 90

N.E.3d 276, officers confirmed the defendant’s identification, then did nothing to process

the traffic stop while awaiting the canine unit to arrive. The Second District Court of

Appeals found that the officer did nothing for eight minutes to process the traffic stop, and

that the officer’s inaction was not reasonable or diligent. Id. The officer unreasonably

prolonged the stop, and the evidence was properly suppressed.

       {¶34} In the case sub judice, the record shows Officer Stephens was processing

Appellant’s information while Officer Burris briefly inquired of the contents of the vehicle

and walked the canine around the outside of the vehicle. The canine indicated the
Licking County, Case No. 2022 CA 00001                                                     8


presence of narcotics. This provided Officer Burris with reasonable suspicion based upon

specific, articulable facts to extend the traffic stop. Officer Burris’s mere questioning of

the contents of the vehicle while Officer Stephens processed Appellant’s information is

supported by competent, credible information and did not impermissibly extend the stop.

                                            Traffic Stop

       {¶35} Appellant also argues that the trial court impermissibly found the traffic stop

to be valid. Appellant contends the record does not show a traffic violation.

       {¶36} Traffic stops based upon observation of a traffic violation are constitutionally

permissible. Dayton v. Erickson, 76 Ohio St.3d 3, 11-12, 1996-Ohio-431, 665 N.E.2d

1091. Any traffic violation may form a sufficient basis upon which to stop a vehicle. State

v. Bangoura, 5th Dist. Licking No. 08 CA 95, 2009-Ohio-3339, ¶14.

       {¶37} R.C. §4511.39(A), in pertinent part, states:

              No person shall turn a vehicle * * * unless and until such person has

       exercised due care to ascertain that the movement can be made with

       reasonable safety nor without giving an appropriate signal[.]

              ***

              [A] signal of intention to turn or move right or left shall be given

       continuously during not less than the last one hundred feet traveled by the

       vehicle or trackless trolley before turning[.]

       {¶38} The record shows Officer Burris behind Appellant’s vehicle. Appellant’s

vehicle is stopped at a red traffic light. When the traffic light turns green, Appellant

engages his turn signal and makes a right-hand turn. Officer Burris then initiates a traffic

stop due to a violation of R.C. §4511.39(A). The statute requires a “signal of intention to
Licking County, Case No. 2022 CA 00001                                                       9


turn” must be continuous from not less than one hundred feet prior to the vehicle turning.

Appellant’s turn signal clearly was not continuous from at least one hundred feet prior to

the vehicle turning to the time when the vehicle turned.

       {¶39} Under the totality of the circumstances, we find that the officer had

reasonable and articulable suspicion to stop Appellant’s vehicle based on his observation

of a traffic offense. The trial court therefore did not err in overruling Appellant’s Motion to

Suppress.

       {¶40} Appellant’s sole Assignment of Error is overruled.

       {¶41} For the foregoing reasons, the judgment of the Court of Common Pleas of

Licking County, Ohio, is hereby affirmed.


By: Wise, J.

Gwin, P. J., and

Delaney, J., concur.



JWW/br 1013